Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
entered into this 24th day of September, 2014, by and among AVEO
PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), and HERCULES
TECHNOLOGY GROWTH CAPITAL, INC., a Maryland corporation (“HTGC Inc.”), HERCULES
CAPITAL FUNDING TRUST 2012-1, a statutory trust created and existing under the
laws of the State of Delaware (“Trust”), and HERCULES TECHNOLOGY III, L.P., a
Delaware limited partnership (“Hercules III”, together with HTGC Inc. and Trust
collectively referred to as the “Lender”).

WHEREAS, Borrower and Lender are parties to a certain Loan and Security
Agreement, dated as of May 28, 2010, as amended by that certain Amendment No. 1
to Loan and Security Agreement, dated as of December 21, 2011, and as further
amended by that certain Amendment No. 2 to Loan and Security Agreement, dated as
of March 31, 2012 (as the same may from time to time be further amended,
modified or supplemented in accordance with its terms, the “Loan Agreement”);
and

WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower and
Lender desire to amend the Loan Agreement as provided herein.

NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. Defined Terms. Terms not otherwise defined herein which are defined in the
Loan Agreement shall have the same respective meanings herein as therein.

2. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 of this Amendment, the Loan Agreement is hereby amended
as follows:

(a) The Loan Agreement shall be amended by (i) deleting “and” at the end of
Recital C, (ii) changing “.” to “;” at the end of Recital D; and (iii) inserting
the following new provisions to appear as Recitals E, F, and G thereof:

“E. Borrower has requested that Lender make available to Borrower one (1) loan
(the “2014 Term Loan Advance”) in an aggregate principal amount of Ten Million
and No/100 Dollars ($10,000,000) (the “Maximum 2014 Term Loan Amount”);

F. Lender is willing to make the 2014 Term Loan Advance on the terms and
conditions set forth in this Agreement; and

G. Lender has consented to that certain Third Amendment to Lease and Lease
Termination Agreement by and between the Borrower and BMR-650 E KENDALL B LLC
dated as of September 24, 2014, pursuant to the terms of that certain Consent to
Loan and Security Agreement by and among the Lender and the Borrower dated as of
September 24, 2014.”

(b) The Loan Agreement shall be amended by inserting the following new
definitions to appear alphabetically in Section 1.1 (Definitions and Rules of
Construction) thereof:

“2010 End of Term Charge” has the meaning given to it in Section 2.5 hereof.

“2014 Closing Date” September 24, 2014.

“2014 End of Term Charge” has the meaning given to it in Section 2.5 hereof.

 

1



--------------------------------------------------------------------------------

“2014 Extension Date” has the meaning given to it in the definition of 2014 Term
Loan Amortization Date.

“2014 Facility Fee” means One Hundred Eight Thousand Seventy-Two Dollars and
Seventy-Two Cents ($108,072.72).

“2014 Term Loan Advance” has the meaning given to it in Recital E hereof.

“2014 Term Loan Amortization Date” means November 1, 2015; provided, however,
that if the Interest Only Period Extension Event No. 1 occurs prior to such
date, at the request of Borrower, the 2014 Term Loan Amortization Date shall be
May 1, 2016 (the “2014 Extension Date”); and provided further, however, that if
the Interest Only Period Extension Event No. 2 occurs prior to the 2014
Extension Date, at the request of Borrower, the 2014 Term Loan Amortization Date
shall be November 1, 2016.

“2014 Term Loan Interest Rate” means the greater of (i) 11.90% and (ii) 11.90%
plus the Prime Rate; provided, however, that in no event shall the 2014 Term
Loan Interest Rate exceed 15.0%.

“2014 Term Loan Maturity Date” means January 1, 2018.

“2014 Warrants” shall mean the warrants to purchase shares of common stock of
the Borrower issued to the Lender by the Borrower on the 2014 Closing Date.

“Financial Covenant Termination Event” means (a) delivery by Borrower to Lender,
after the 2014 Closing Date, of evidence satisfactory to Lender in Lender’s
reasonable discretion, that Borrower has received favorable data (i.e.,
achieving the primary endpoint with respect to the trials set forth in (i) and
(ii) of this definition) with respect to its (i) Ficlatuzumab phase 2 clinical
study, and (ii) AV-380 phase 1 clinical study, or (b) Lender’s election, in
Lender’s sole and absolute discretion, to discontinue testing of the financial
covenant set forth in Section 7.20.

“Interest Only Period Extension Event No. 1” means confirmation by Lender, in
Lender’s reasonable discretion, that Borrower has received, after the 2014
Closing Date, but on or prior to November 1, 2015, net upfront unrestricted cash
payments in an amount equal to or greater than [**] Dollars ($[**]), deposited
in Deposit Accounts subject to an Account Control Agreement(s) in favor of
Lender, resulting from corporate development partnerships [**]. For the
avoidance of doubt, the calculation of “net upfront unrestricted cash payments”
as used in this definition shall include license payments received from any such
corporate development partnership [**].

“Interest Only Period Extension Event No. 2” means confirmation by Lender, in
Lender’s reasonable discretion, after the occurrence of the Interest Only Period
Extension Event No. 1, but on or prior to the 2014 Extension Date, that the
following milestones have been achieved: (a) Borrower’s first (1st) patient has
been dosed in a phase 1 clinical study of its AV-380 product, and (b) Borrower
has received unrestricted and unencumbered net cash proceeds in an amount equal
to or greater than [**] Dollars ($[**]), deposited in Deposit Accounts subject
to an Account Control Agreement(s) in favor of Lender, resulting from corporate
development partnerships and/or from the issuance and sale by Borrower of its
equity securities. For the avoidance of doubt, the calculation of “unrestricted
and unencumbered net cash proceeds” as used in this definition shall include any
payments received from any such corporate development partnership.

 

2



--------------------------------------------------------------------------------

“Liquidity Ratio” is the ratio of (a) the sum of all of Borrower’s unrestricted
and unencumbered cash and cash equivalents having maturities of not more than
ninety (90) days from the date of determination, in each case only to the extent
maintained in Deposit Accounts and/or accounts holding Investment Property that
are subject to an Account Control Agreement(s) in favor of Lender, to (b) the
aggregate amount of all outstanding Secured Obligations of Borrower to Lender
under the 2014 Term Loan Advance. For the avoidance of doubt, the calculation of
the Liquidity Ratio shall not take into account any cash or cash equivalents of
MSC Subsidiary.

“Maximum 2014 Term Loan Amount” has the meaning given to it in Recital E hereof.

(c) The following definitions appearing in Section 1.1 thereof are amended in
their entirety and replaced with the following:

“Advance(s)” means a Term Loan Advance and/or a 2014 Term Loan Advance, as
applicable.

“Note(s)” means a promissory note or promissory notes to evidence Lender’s
Loans.

“Prime Rate” means for any day (a) with respect to the Term Loan Advance, the
prime rate as reported in The Wall Street Journal minus 4.75%, or (b) with
respect to the 2014 Term Loan Advance, the prime rate as reported in The Wall
Street Journal minus 5.25%.

“Term Loan” means any term loan advanced under Section 2.1 of this Agreement.

“Term Loan Advance” means any Term Loan funds advanced under Section 2.1 of this
Agreement.

“Term Loan Amortization Date” means January 1, 2015.

“Term Loan Maturity Date” means December 1, 2015.

“Warrant” means, collectively, all warrants to purchase shares of capital stock
of the Borrower issued to Lender by the Borrower (including, without limitation,
the New Warrants and the 2014 Warrants).

(d) Notwithstanding Section 2.1(d) of the Loan Agreement, provided no Event of
Default has occurred or is continuing, the scheduled principal payments due on
October 1, 2014, November 1, 2014, and December 1, 2014 with respect to the Term
Loan (the “Deferred Payments”) shall be deferred (not waived). Borrower shall
continue to make monthly payments of interest as set forth in Section 2.1(d) of
the Loan Agreement. The aggregate balance of the Term Loan, including the
Deferred Payments, outstanding on the day immediately preceding the Term Loan
Amortization Date, shall re-amortize and commencing on the Term Loan
Amortization Date, and continuing on the first (1st) business day of each month
thereafter, Borrower shall make equal monthly installments of principal and
interest (mortgage style) based upon an amortization schedule equal to twelve
(12) consecutive months. Borrower’s final payment due on the Term Loan Maturity
Date shall include all outstanding principal and accrued and unpaid interest
under the Term Loan and all other outstanding Secured Obligations with respect
to the Term Loan. For the abundance of caution, any principal received by Lender
prior to the 2014 Closing Date shall not be returned and shall be deemed applied
toward such scheduled principal payment.

 

3



--------------------------------------------------------------------------------

(e) The Loan Agreement is amended by inserting immediately after Section 2.1 the
following new provision to appear as Section 2.1.1 (2014 Term Loan) thereof:

“2.1.1 2014 Term Loan.

(a) Advance. Subject to the terms and conditions of this Agreement, Lender will
make, and Borrower agrees to draw, the 2014 Term Loan Advance in an amount of
the Maximum 2014 Term Loan Amount on the 2014 Closing Date.

(b) Advance Request. To obtain the 2014 Term Loan Advance, Borrower shall
complete, sign and deliver to Lender an Advance Request. Lender shall fund the
2014 Term Loan Advance in the manner requested by the Advance Request provided
that each of the conditions precedent to such 2014 Term Loan Advance is
satisfied as of the requested Advance Date.

(c) Interest. The principal balance of the 2014 Term Loan Advance shall bear
interest thereon from such Advance Date at the 2014 Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed. The 2014 Term Loan Interest Rate will float
and change on the day the Prime Rate changes from time to time.

(d) Payment. Prior to the 2014 Term Loan Amortization Date, Borrower will pay
interest on the 2014 Term Loan Advance on the first (1st) business day of each
month, beginning the month after the applicable Advance Date. Commencing on the
2014 Term Loan Amortization Date, and continuing on the first (1st) business day
of each month thereafter, Borrower shall repay the aggregate principal balance
of the 2014 Term Loan Advance that is outstanding on the day immediately
preceding the 2014 Term Loan Amortization Date in equal monthly installments of
principal and interest (mortgage style) based upon an amortization schedule
equal to thirty (30) consecutive months. After any change in the effective rate
hereunder, Lender shall recalculate future payments of principal and interest to
fully amortize the outstanding principal amount over the remaining scheduled
monthly payments hereunder prior to the 2014 Term Loan Maturity Date (and Lender
will provide subsequent notice to Borrower of any such recalculations). The
entire 2014 Term Loan Advance unpaid principal balance and all accrued but
unpaid interest hereunder, and all other Secured Obligations with respect to the
2014 Term Loan Advance, shall be due and payable on the 2014 Term Loan Maturity
Date. Borrower shall make all payments under this Agreement without setoff,
recoupment or deduction and regardless of any counterclaim or defense. Lender
will initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization on each payment date of all periodic obligations payable to Lender
under the 2014 Term Loan Advance. Once repaid, the 2014 Term Loan Advance or any
portion thereof may not be reborrowed.”

(f) The last two sentences set forth in Section 2.3 (Default Interest) are
amended in their entirety and replaced with the following:

“In addition, upon the occurrence and during the continuation of an Event of
Default hereunder, all Secured Obligations, including principal, interest,
compounded interest, and professional fees, shall bear interest at a rate per
annum equal to the rate set forth in Section 2.1(c) or 2.1.1(c), as applicable,
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c),
2.1.1(c), or Section 2.3, as applicable.”

(g) Section 2.4 (Prepayment) is amended in its entirety and replaced with the
following:

“2.4 Prepayment. At its option upon at least seven (7) business days prior
notice to Lender, Borrower may prepay all, but not less than all, of the
outstanding 2014 Term Loan Advance by paying the entire principal balance, all
accrued and unpaid interest, all unpaid Lender’s fees and expenses accrued to
the date of the prepayment (including the 2014 End of Term Charge), together
with a prepayment charge equal to the following

 

4



--------------------------------------------------------------------------------

percentage of the principal 2014 Term Loan Advance amount being prepaid: if such
2014 Term Loan Advance is prepaid in any of the first twelve (12) months
following the 2014 Closing Date, three percent (3.00%); after twelve (12) months
following the 2014 Closing Date but prior to twenty four (24) months following
the 2014 Closing Date, two percent (2.00%); and thereafter but prior to the 2014
Term Loan Maturity Date, one percent (1.00%) (each, a “Prepayment Charge”).
Borrower agrees that the Prepayment Charge is a reasonable calculation of
Lender’s lost profits in view of the difficulties and impracticality of
determining actual damages resulting from an early repayment of the 2014 Term
Loan Advance. Upon the occurrence of a Change in Control, Borrower shall prepay
the outstanding amount of all principal and accrued interest through the
prepayment date and all unpaid Lender’s fees and out-of-pocket expenses under
the Loan Documents accrued to the date of the repayment (including the 2014 End
of Term Charge) together with the applicable Prepayment Charge.”

(h) Section 2.5 (End of Term Charge) is amended in its entirety and replaced
with the following:

“2.5 End of Term Charges. On the earliest to occur of (i) June 1, 2014, (ii) the
date that Borrower prepays the outstanding Secured Obligations, or (iii) the
date that the Secured Obligations become due and payable, Borrower shall pay
Lender a charge equal to One Million Two Hundred Thirty Seven Thousand Five
Hundred Dollars ($1,237,500) (the “2010 End of Term Charge”). Notwithstanding
the required payment date of such charge, the 2010 End of Term Charge shall have
been deemed to have been earned by Lender as of the Closing Date. Borrower has
paid such 2010 End of Term Charge in full as of the 2014 Closing Date. In
addition, on the earliest to occur of (i) the 2014 Term Loan Maturity Date,
(ii) the date that Borrower prepays the outstanding Secured Obligations, or
(iii) the date that the Secured Obligations become due and payable, Borrower
shall pay Lender a charge equal to Five Hundred Forty Thousand Three Hundred
Sixty-Three Dollars and Sixty Cents ($540,363.60) (the “2014 End of Term
Charge”). Notwithstanding the required payment date of such charge, the 2014 End
of Term Charge shall have been deemed to have been earned by Lender as of the
2014 Closing Date.”

(i) The Loan Agreement is amended by inserting the following new provision to
appear as Section 2.8 (Notes) thereof:

“2.8 Notes. If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any person who is an assignee of Lender pursuant to
Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note or
Notes in the form of Exhibit B-3 to evidence 2014 Term Loan Advances.”

(j) Section 3 (Security Interests) of the Loan Agreement is amended by deleting
subsection (ii)(D) of the proviso in the first sentence of Section 3.1 in its
entirety and replacing it with the following:

“(D) cash held in money market account no. 1892029636 at Comerica Bank in an
amount not to exceed $2,997,418.00 plus accrued interest to secure certain
letters of credit (the “Comerica Letters of Credit”) and”

(k) Section 5.3 (Consents) is amended by deleting each reference to “New
Warrants” therein and inserting in lieu thereof “Warrants”.

(l) Section 7.1 (Financial Reports) is amended by deleting subsection (d) in its
entirety and replacing it with the following:

“(d) promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its capital stock and copies of any regular, periodic
and special reports or registration statements that Borrower files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;”

 

5



--------------------------------------------------------------------------------

(m) Section 7.1 (Financial Reports) is amended by deleting subsection (f) in its
entirety and replacing it with the following:

“(f) budgets, operating plans, updates on clinical trials, and other financial
information reasonably requested by Lender.”

(n) The Loan Agreement is amended by inserting the following new provision to
appear as Section 7.20 (Financial Covenant) thereof:

“7.20 Financial Covenant. Borrower shall maintain at all times, commencing with
the 2014 Closing Date and continuing through the date on which the Financial
Covenant Termination Event occurs, a Liquidity Ratio equal to or greater than
1.25:1.00.”

(o) Section 9.2 (Covenants) is amended in its entirety and replaced with the
following:

“9.2 Covenants. Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, the Notes, or any of the other Loan
Documents, and (a) with respect to a default under any covenant under this
Agreement (other than under Sections 6.1, 7.5, 7.6, 7.7, 7.8, 7.9, 7.13, 7.18,
7.19, or 7.20) such default continues for more than ten (10) business days after
the earlier of the date on which (i) Lender has given notice of such default to
Borrower and (ii) Borrower has actual knowledge of such default or (b) with
respect to a default under any of Sections 6.1, 7.5, 7.6, 7.7, 7.8, 7.9, 7.13,
7.18, 7.19, or 7.20, the occurrence of such default; or”

(p) Exhibit A (Advance Request) is amended in its entirety and replaced with the
Advance Request appearing as Schedule 1 attached hereto.

(q) The Loan Agreement shall be amended by inserting a new Exhibit B-3 (2014
Term Loan Advance Promissory Note) appearing as Schedule 2 attached hereto.

(r) Exhibit F (Compliance Certificate) is amended in its entirety and replaced
with the Compliance Certificate appearing as Schedule 3 attached hereto.

3. Conditions to Effectiveness. Lender and Borrower agree that this Amendment
shall become effective upon the satisfaction of the following conditions
precedent, each in form and substance satisfactory to Lender:

(a) Lender shall have received a fully-executed counterpart of this Amendment
signed by Borrower;

(b) Lender shall have received certified resolutions of Borrower’s board of
directors evidencing approval of this Amendment;

(c) Lender shall have received a legal opinion (authority/enforceability) from
Borrower’s counsel dated as of the 2014 Closing Date;

(d) Lender shall have received a duly executed Perfection Certificate from
Borrower dated as of the 2014 Closing Date;

 

6



--------------------------------------------------------------------------------

(e) Borrower shall have paid to Lender, for the account of Lender, the 2014
Facility Fee; and

(f) Lender shall have received payment for all fees and expenses incurred by
Lender in connection with this Amendment, including, but not limited to, all
legal fees and expenses.

4. Post-Closing Condition. Notwithstanding anything to the contrary set forth in
the Loan Agreement, on or before the date that is thirty (30) business days
after the 2014 Closing Date, Borrower shall deliver to Lender endorsements to
Borrower’s liability and property policies in accordance with Section 6.2 of the
Loan Agreement.

5. Representations and Warranties. The Borrower hereby represents and warrants
to Lender as follows:

(a) Representations and Warranties in the Agreement. The representations and
warranties of Borrower set forth in Section 5 of the Loan Agreement are true and
correct in all material respects on and as of the date hereof with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(b) Authority, Etc. The execution and delivery by Borrower of this Amendment and
the performance by Borrower of all of its agreements and obligations under the
Loan Agreement and the other Loan Documents, as amended hereby, are within the
corporate authority of Borrower and have been duly authorized by all necessary
corporate action on the part of Borrower. With respect to Borrower, the
execution and delivery by Borrower of this Amendment does not and will not
require any registration with, consent or approval of, or notice to any Person
(including any governmental authority).

(c) Enforceability of Obligations. This Amendment, the Loan Agreement and the
other Loan Documents, as amended hereby, constitute the legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium, general equitable principles or other laws relating
to or affecting generally the enforcement of, creditors’ rights and except to
the extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

(d) No Default. Before and after giving effect to this Amendment (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default, and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

(e) Event of Default. By its signature below, Borrower hereby agrees that it
shall constitute an Event of Default if any representation or warranty made
herein should be false or misleading in any material respect when made.

6. Reaffirmations. Except as expressly provided in this Amendment, all of the
terms and conditions of the Loan Agreement and the other Loan Documents remain
in full force and effect. Nothing contained in this Amendment shall in any way
prejudice, impair or effect any rights or remedies of Lender under the Loan
Agreement and the other Loan Documents. Except as specifically amended hereby,
Borrower hereby ratifies, confirms, and reaffirms all covenants contained in the
Loan Agreement and the other Loan Documents. The Loan Agreement, together with
this Amendment, shall be read and construed as a single agreement. All
references in the Loan Documents to the Loan Agreement or any other Loan
Document shall hereafter refer to the Loan Agreement or any other Loan Document
as amended hereby.

7. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

 

7



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

(b) The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.

(c) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

(d) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

[Remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Amendment as of the day and year first above written.

 

BORROWER: AVEO PHARMACEUTICALS, INC. By:  

/s/ Tuan Ha-Ngoc

Name:  

Tuan Ha-Ngoc

Its:  

President & CEO

Accepted in Palo Alto, California:

 

LENDER: HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:  

/s/ Ben Bang

Name:  

Ben Bang

Its:  

Associate General Counsel

HERCULES CAPITAL FUNDING TRUST 2012-1 By:   Hercules Technology Growth Capital,
Inc., as Servicer By:  

/s/ Ben Bang

Name:  

Ben Bang

Its:  

Associate General Counsel

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership By:   Hercules Technology SBIC Management, LLC,
its General Partner By:   Hercules Technology Growth Capital, Inc., its Manager
By:  

/s/ Ben Bang

Name:  

Ben Bang

Its:  

Associate General Counsel



--------------------------------------------------------------------------------

Schedule 1

EXHIBIT A

ADVANCE REQUEST

 

To:    Lender:      Date:                , 2014      Hercules Technology Growth
Capital, Inc.              Hercules Capital Funding Trust 2012-1             
Hercules Technology III, L.P.              400 Hamilton Avenue, Suite 310     
       

Palo Alto, CA 94301

Facsimile: 650-473-9194

             Attn: Bryan Jadot          

AVEO Pharmaceuticals, Inc. (“Borrower”) hereby requests from Hercules Technology
Growth Capital, Inc., Hercules Capital Funding Trust 2012-1, and Hercules
Technology III, L.P. (collectively, “Lender”) a 2014 Term Loan Advance in the
amount of          Dollars ($        ) on             ,          (the “Advance
Date”) pursuant to the Loan and Security Agreement between Borrower and Lender
(as amended, the “Agreement”). Capitalized words and other terms used but not
otherwise defined herein are used with the same meanings as defined in the
Agreement.

Please:

 

  (a)    Issue a check payable to Borrower  

 

                               or       (b)    Wire Funds to Borrower’s account
 

 

       Bank:  

 

     Address:  

 

     ABA Number:  

 

     Account Number:  

 

     Account Name:  

 

Borrower represents that the conditions precedent to the 2014 Term Loan Advance
set forth in the Agreement are satisfied and shall be satisfied upon the making
of such 2014 Term Loan Advance, including but not limited to: (i) that the
representations and warranties set forth in the Agreement are and shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; (ii) that
Borrower is in compliance in all material respects with all the terms and
provisions set forth in each Loan Document on its part to be observed or
performed; and (iii) that as of the Advance Date, no fact or condition exists
that would (or would, with the passage of time, the giving of notice, or both)
constitute an Event of Default under the Loan Documents. Borrower understands
and acknowledges that Lender has the right to review the financial information
supporting this representation and, based upon such review in its sole
discretion, Lender may decline to fund the requested 2014 Term Loan Advance.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Lender promptly before the funding of the 2014 Term
Loan Advance if any of the matters which have been represented above shall not
be true and correct on the Advance Date, and if Lender has received no such
notice before the Advance Date then the statements set forth above shall be
deemed to have been made and shall be deemed to be true and correct as of the
Advance Date.

Executed as of [            ], 2014.

 

BORROWER: AVEO PHARMACEUTICALS, INC. SIGNATURE:  

 

TITLE:  

 

PRINT NAME:  

 



--------------------------------------------------------------------------------

ATTACHMENT TO ADVANCE REQUEST

Dated:                     

Borrower hereby represents and warrants to Lender that Borrower’s current name
and organizational status is as follows:

 

Name:    AVEO Pharmaceuticals, Inc. Type of organization:    Corporation State
of organization:    Delaware Organization file number:    3444819

Borrower hereby represents and warrants to Lender that the street addresses,
cities, states and postal codes of its current locations are as follows:



--------------------------------------------------------------------------------

Schedule 2

EXHIBIT B-3

2014 TERM LOAN ADVANCE PROMISSORY NOTE

 

$[    ],000,000    Advance Date:                  , 20[    ]    Maturity Date:
                 , 20[    ]

FOR VALUE RECEIVED, AVEO Pharmaceuticals, Inc., a Delaware corporation, for
itself and each of its Subsidiaries which executes and delivers a Joinder
Agreement (the “Borrower”) hereby promises to pay to the order of Hercules
Technology Growth Capital, Inc., Hercules Capital Funding Trust 2012-1, Hercules
Technology III, L.P, or the holder of this Note (the “Lender”) at 400 Hamilton
Avenue, Suite 310, Palo Alto, CA 94301 or such other place of payment as the
holder of this 2014 Term Loan Advance Promissory Note (this “Promissory Note”)
may specify from time to time in writing, in lawful money of the United States
of America, the principal amount of [    ] Million Dollars ($[    ],000,000) or
such other principal amount as Lender has advanced to Borrower, together with
interest at a floating per annum rate equal to the 2014 Term Loan Interest Rate
(as defined in the Loan Agreement (as defined below)).

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated May 28, 2010,
by and between Borrower and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions thereof.
All payments shall be made in accordance with the Loan Agreement. All terms
defined in the Loan Agreement shall have the same definitions when used herein,
unless otherwise defined herein. An Event of Default under the Loan Agreement
shall constitute a default under this Promissory Note.

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

BORROWER FOR ITSELF AND

ON BEHALF OF ITS SUBSIDIARIES:

(if such subsidiary executes and delivers a Joinder Agreement)

 

AVEO PHARMACEUTICALS, INC. By:   Title:  



--------------------------------------------------------------------------------

Schedule 3

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Technology Growth Capital, Inc.

Hercules Capital Funding Trust 2012-1

Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Attn: Bryan Jadot

Reference is made to that certain Loan and Security Agreement dated May 28, 2010
and all ancillary documents entered into in connection with such Loan and
Security Agreement all as may be amended from time to time, (hereinafter
referred to collectively as the “Loan Agreement”) between Hercules Technology
Growth Capital, Inc., Hercules Capital Funding Trust 2012-1, and Hercules
Technology III, L.P. (collectively, the “Lender”) on the one hand, and AVEO
Pharmaceuticals, Inc. (the “Company”) as Borrower, on the other hand. All
capitalized terms not defined herein shall have the same meaning as defined in
the Loan Agreement.

The undersigned is an Officer of the Borrower, knowledgeable of all Borrower
financial matters, and is authorized to provide certification of information
regarding the Borrower; hereby certifies, in such capacity as set forth below,
that as of the date hereof and in accordance with the terms and conditions of
the Loan Agreement, the Borrower is in compliance in all material respects for
the period ending                      of all covenants, conditions and terms
and hereby reaffirms that all representations and warranties contained therein
are true and correct on and as of the date of this Compliance Certificate with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties. Attached are the required
documents supporting the above certification. The undersigned further certifies,
in such capacity as set forth below, that these are prepared in accordance with
GAAP (except for the absence of footnotes with respect to unaudited financial
statement and subject to normal year-end adjustments) and are consistent from
one period to the next except as explained below.

 

REPORTING REQUIREMENT    REQUIRED   CHECK IF ATTACHED Interim Financial
Statements    Monthly within 30 days                Interim Financial Statements
   Quarterly within 30 days                Audited Financial Statements    FYE
within 90 days                Intellectual Property on Exhibit D    Quarterly
within 30 days               

 

FINANCIAL COVENANT    REQUIRED    ACTUAL    COMPLIES (YES/NO) Liquidity Ratio   
1.25:1.00                                

 

Very Truly Yours, AVEO PHARMACEUTICALS, INC. By:  

 

Name:  

 

Its:  

 